Title: To Thomas Jefferson from Samuel Allyne Otis, 19 January 1806
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                            
                            19th Jany—8606
                     
                        
                        Agreeably to the request with which you honoured me this morning, I have put into the hands of the committee
                            appointed on your message 13th. respecting Hamet Caramalli, the copy of Caramallis letter to yourself, 5 Augt 85.
                        The committee are
                        
                     
                        Messrs
                        Bradley
                     
                     
                        
                        Wright
                     
                     
                        
                        Baldwin
                     
                     
                        
                        Smith of Maryland
                     
                     
                        
                        Tracy
                     
                  
                        The copy of the American Ministers letter, (Mr Monroe) to the British Secretary of foreign affairs, is filed
                            with the papers referred to in the Mess of the President US 13 inst; That message being so important that the Senate had
                            it, and accompanying papers read; & to lie for future disposition.
                        Mr Monros letter enclosed to the Vice President, was
                            read in Senate, returned to Mr Coles, and I presume after having been read in the House of Representatives, was taken
                            back, either to yourself, or to the office of State. 
                  I have the Honour to be very respectfully your obedient humble Sevt
                        
                            Sam A. Otis
                            
                        
                    